Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/4/21 has been entered. Claim 7, 8, 10-11 and 17 has been amended. Claims 9, 13 and 19-26 has been canceled. Claims 1-8, 10-12, 14-18 and 27-28 are pending and are under examination.

Information Disclosure Statement
The information disclosure statement filed 10/4/21 has been considered and an initialed copy is enclosed. 
Drawings
The drawings filed 10/4/21 are objected to because the font in figures 5-6 is illegible. The number values in the drawings are superimposed on each other or superimposed on the drawing therefore some of the number values are illegible.
The Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 



	Claim Rejections - Withdrawn
The rejection of claims 7-8 under 35 U.S.C. 101 because the claimed invention is directed natural phenomenon without significantly more is withdrawn in view of the amendment to the claim 7 to recite a carrier covalently linked to a lipopolysaccharide containing product.

The rejection of claims 7 and 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because Applicant’s argument with respect to these claims is found persuasive.

The rejection of claim(s) 7 under 35 U.S.C. 102(a) (1) as being anticipated by Wang X., Zhang C., Shi F., Hu X. (2010) Purification and Characterization of Lipopolysaccharides. In: Wang X., Quinn P. (eds) Endotoxins: Structure, Function and Recognition. Subcellular Biochemistry, vol 53. Springer, Dordrecht. https://doi.org/10.1007/978-90-481-9078-2_2 (“Wang” et al) is withdrawn in view of the amendment to claim 7.
	
The rejection of claim(s) 7 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Patra et al. BMC Microbiology (2015) 15:244, 11 pages is withdrawn in view of the amendment to claim 7.

The rejection of claim 9  under 35 U.S.C. 103 as being unpatentable over Wang X., Zhang C., Shi F., Hu X. (2010) Purification and Characterization of Lipopolysaccharides. In: Wang X., Quinn P. (eds) Endotoxins: Structure, Function 

The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Patra et al. BMC Microbiology (2015) 15:244, 11 pages in view of Dalemans et al. WO 99/33488 7/8/99 and Jessouroun et al. US 9,173,931 11/3/15 is withdrawn in view of the cancellation of the claim.

The rejection  of claim 7 under 35 U.S.C. 103 as being unpatentable over Wang X., Zhang C., Shi F., Hu X. (2010) Purification and Characterization of Lipopolysaccharides. In: Wang X., Quinn P. (eds) Endotoxins: Structure, Function and Recognition. Subcellular Biochemistry, vol 53. Springer, Dordrecht. https://doi.org/10.1007/978-90-481-9078-2_2 (“Wang” et al) in view of AMBION. Proteinase K Solution product leaflet 11/2/12 (hereinafter “AMBION”) and Souzu, Hiroshi. Biochimica et Biophysica Acta, 603 (1980) 13-26 is withdrawn in view of the amendment to the claim.

The rejection of  claim 9 under 35 U.S.C. 103 as being unpatentable over Wang X., Zhang C., Shi F., Hu X. (2010) Purification and Characterization of Lipopolysaccharides. In: Wang X., Quinn P. (eds) Endotoxins: Structure, Function and Recognition. Subcellular Biochemistry, vol 53. Springer, Dordrecht. https://doi.org/10.1007/978-90-481-9078-2_2 (“Wang” et al) and AMBION. Proteinase K Solution product leaflet 11/2/12 (hereinafter “AMBION”) and Souzu, Hiroshi. Biochimica et Biophysica Acta. 1980 Dec 2; 602 (1):13-26 as applied to claims 1, 2 and 7 above, further in view of Dalemans et al. WO 99/33488 7/8/99 and  Jessouroun et al. US 9,173,931 11/3/15 is withdrawn in view of the cancellation of the claims.


Claim Rejections Maintained

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.
Response to Applicants Argument
Applicants argue that the lipopolysaccharide in figures 5-7 were obtained using the method of claim 1, therefore claim 8 is clear.
Ex parte Fressola 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted) corporation by reference is a necessity doctrine, not for applicant’s convenience."  In the instant case, the lipopolysaccharide of claim 8 can be claimed without the reference to figures 5-7. This is because page 4 of the specification disclose that the lipopolysaccharide whose oligosaccharide profile is set forth in figure 5-7 is that of a lipopolysaccharide of Leptospira L130 and Var-10, respectively. 
With respect to Applicants statement that the lipopolysaccharide in figures 5-7 were obtained using the method of claim 1 and therefore claim 8 is clear: although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instant claim 1, 7 or claim 8 do not recite that the lipopolysaccharide is that of a lipopolysaccharide of Leptospira L130 and Var-10, respectively.  See figure legend for figures 5-7 on page 4 of the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 12 and 16-18  under 35 U.S.C. 103 as being unpatentable over Patra et al. BMC Microbiology (2015) 15:244, 11 pages in view of Midwinter et al. J. Med. Microbiol 33(1990), 199-204 is maintained.
Patra et al disclose high molecular weight Leptospira lipopolysaccharide (see abstract and page 4 column 2 under “Electrophoretic mobility of LPS extracted from AQ and PH phases”.
Patra et al disclose that human leptospirosis is a common, globally-important and neglected zoonotic infectious disease caused by Leptospira (see page 1 under 
Patra et al does not disclose a composition comprising a carrier conjugated to the high molecular weight Leptospira LPS optionally having reduced lipid A.
Midwinter et al disclose that immunization with leptospiral LPS protected hamsters from lethal challenge with virulent organisms of the same serovar and that this suggests that LPS antigens could be used as immunizing agents against leptospirosis. Midwinter et al disclose that LPS of leptospires appear to be T-cell independent antigens with elicit mainly IgM response. Midwinter et al disclose that the covalent binding of carbohydrate antigens to antigenic proteins confers T-cell dependent properties on several polysaccharide antigens offering an attractive method for increasing the immunogenicity of such antigens and for stimulating a longer-lived IgG response. See page 199 under introduction.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have conjugated a carrier such as an antigenic protein to the high molecular weight LPS of Patra et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Patra et al disclose that Leptospira LPS is a potential candidate for vaccine development and Midwinter et al disclose that LPS of leptospires appear to be T-cell independent antigens with elicit mainly IgM responses and that the covalent binding of carbohydrate antigens to antigenic proteins confers T-cell dependent properties on several polysaccharide antigens offering an attractive method for increasing the immunogenicity of such antigens and for stimulating a longer-lived IgG response.
With regards, to claim 17-18, administering a composition of said conjugate in an amount to vaccinate a mammal or human, would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date. The suggestion and/or motivation to do so is Patra disclose that human leptospirosis is a common, globally-important and neglected zoonotic infectious disease caused by Leptospira and that Leptospira LPS is a potential candidate for vaccine development. In addition, Midwinter 

Response to Applicants Argument
Applicants argue that Patra et al and Midwinter et al individually or in combination, do not provide for a composition comprising a carrier conjugated to high molecular weight Leptospira lipopolysaccharide optionally having a reduced Lipid A or use of that composition as recited in claims 12 and 17.
Applicant’s argument has been carefully considered but is not found persuasive. This is because Patra et al disclose high molecular weight Leptospira lipopolysaccharide (see abstract and page 4 column 2 under “Electrophoretic mobility of LPS extracted from AQ and PH phases”).
Patra et al disclose that human leptospirosis is a common, globally-important and neglected zoonotic infectious disease caused by Leptospira (see page 1 under background) and that Leptospira LPS is a potential candidate for vaccine development. See page 2 column 1 first paragraph.
Thus, Patra et al teach and suggest that said LPS is a potential candidate for vaccine development. In addition, the instant claims do not recite the molecular weight of the lipopolysaccharide of the claims and the instant specification does not specifically define “high molecular weight”.
Patra et al does not disclose a composition comprising a carrier conjugated to the high molecular weight Leptospira LPS optionally having reduced lipid A.
Midwinter et al disclose that immunization with leptospiral LPS protected hamsters from lethal challenge with virulent organisms of the same serovar and that this suggests that LPS antigens could be used as immunizing agents against leptospirosis. Midwinter et al disclose that LPS of leptospires appear to be T-cell independent antigens with elicit mainly IgM response. Midwinter et al disclose that the covalent binding of carbohydrate antigens to antigenic proteins confers T-cell dependent properties on several 
Thus, Midwinter teach and suggest the motivation for the person of ordinary skill in the art as of the effective filing date to conjugate LPS, which is a carbohydrate antigen to an antigenic protein carrier, which is to confer T-cell dependent properties to an otherwise T-cell independent antigen, thus increasing the immunogenicity.
The disclosure of the polysaccharide portion of LPS to carrier does not teach away from conjugating LPS to an antigenic protein carrier. This is because LPS is a polysaccharide antigen and also because Midwinter specifically discloses that hat LPS of leptospires appear to be T-cell independent antigens with elicit mainly IgM response. Midwinter et al disclose that the covalent binding of carbohydrate antigens to antigenic proteins confers T-cell dependent properties on several polysaccharide antigens offering an attractive method for increasing the immunogenicity of such antigens and for stimulating a longer-lived IgG response. See Midwinter et al on page 199 under introduction.


The rejection of claims 14-15 under 35 U.S.C. 103 as being unpatentable over Patra et al. BMC Microbiology (2015) 15:244, 11 pages  and  Midwinter et al. J. Med. Microbiol 33(1990), 199-204 as applied to claim 12 and 16-18 above, further in view of Jessouroun et al. US 9,173,931 11/3/15 is maintained.
The combination of Patra et al and Midwinter et al is set forth above but does not disclose that the carrier comprises CRM197 or exotoxin A.
Jessouroun et al disclose bacterial toxins that are immunologically effective carriers that have been rendered safe by chemical or genetic means for administration to a subject and examples include inactivated bacterial toxins such as CRM197 and exotoxin A from Pseudomonas aeruginosa.
It would have been prima facie obvious to a person of ordinary skill in the art to have conjugated the Leptospira of Patra et al and Midwinter et al to a carrier such 

Response to Applicants Argument
Applicants argue that that Jessouroun does not  remedy the deficiencies of Petra et al and Midwinter et al and discloses methods to prepare conjugates with polysaccharides.
Applicant’s arguments with respect to the Petra et al and Midwinter et al is not found persuasive. In addition, lipopolysaccharide is a bacterial polysaccharide and moreover, Midwinter et al teach and suggest that LPS can be conjugated to antigenic carrier proteins and  Jessouroun disclose that lipopolysaccharides can be conjugated to the carrier proteins disclosed therein. See column 10 lines 28-47.


The rejection of Claim 7 and 10-11 under 35 U.S.C. 103 as being unpatentable over Wang X., Zhang C., Shi F., Hu X. (2010) Purification and Characterization of Lipopolysaccharides. In: Wang X., Quinn P. (eds) Endotoxins: Structure, Function and Recognition. Subcellular Biochemistry, vol 53. Springer, Dordrecht. https://doi.org/10.1007/978-90-481-9078-2_2 (“Wang” et al) in view of Dalemans et al. WO 99/33488 7/8/99 and Jessouroun et al. US 9,173,931 11/3/15 is maintained.
	
Wang et al disclose a lipopolysaccharide containing product. See page 29-30 under section 2.2.1.1

Claim 7 is a product by process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113 (I).

Wang does not disclose that the LPS further comprises a covalently linked carrier, wherein the carrier comprises CRM197 or exotoxin A.
Dalemans et al disclose that lipopolysaccharides are T-independent antigens (see page 2 lines 15-23 and page 30 claims 1 and 2) and can be conjugated to a carrier to provide T-helper epitopes (see page 5 lines 4-5).
Jessouroun et al disclose that bacterial polysaccharides are T-independent antigens and can be converted to T-dependent antigens by covalent attachment of the polysaccharide to protein molecules. Jessouroun et al disclose bacterial toxins that are immunologically effective carriers that have been rendered safe by chemical or genetic means for administration to a subject and examples include inactivated bacterial toxins such as CRM197 and exotoxin A from Pseudomonas aeruginosa.
It would have been prima facie obvious to a person of ordinary skill in the art to have conjugated the LPS of Wang et al to a carrier such as CRM197  or  exotoxin A, thus rendering the instant claims prima facie obvious. The motivation to do so is that Dalemans et al teach that lipopolysaccharides are T-independent antigens) and can be conjugated to a carrier to provide T-helper epitopes and Jessouroun et al disclose that bacterial polysaccharides are T-independent antigens and can be converted to T-dependent antigens by covalent attachment of the polysaccharide to protein molecules and that carriers such as  CRM197 and exotoxin A from Pseudomonas aeruginosa have been rendered safe by chemical or genetic means for administration to a subject and  that these carriers are immunologically effective.
Response to Applicants Argument
Applicants state that Wang et al disclose various extraction methods for LPS from Leptospira, methods to purify components therein and analysis of LPS and Dalemans pertains to polysaccharide antigens and it is disclosed that they may be conjugated to a 
Applicant’s argument has been carefully considered but is not found persuasive. 
This is because the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113 (I). 
Thus, Applicant’s argument that Wang et al disclose various extraction methods for LPS from Leptospira is not found persuasive. With respect to Dalemans et al, Applicants allegation that the reference only mentions carrier twice has been considered but not persuasive to overcome the instant rejection. The number of times a reference mentions a word is not supportive evidence for non-obviousness or for that matter obviousness. Dalemans et al disclose that lipopolysaccharides are T-independent antigens (see page 2 lines 15-23 and page 30 claims 1 and 2) and can be conjugated to a carrier to provide T-helper epitopes (see page 5 lines 4-5). It is noted that a lipopolysaccharide is a polysaccharide antigen (see Dalemans at page 2 lines 21-23) referring to LPS as a  Type 1 independent polysaccharide antigens.
Applicants arguments with respect to Jessouroun has been addressed above and for the same reasons not persuasive to overcome the instant rejection. Moreover, Jessouroun disclose that lipopolysaccharides can be conjugated to the carrier proteins disclosed therein. See column 10 lines 28-47.
The combination of Wang and Dalemans and Jessouroun renders the instant claim prima facie obvious and the rejection is being maintained.



	Patra et al disclose lipopolysaccharide containing product from Leptospira interrogans serovar Copenhageni strain Fiocruz L1-130 and Leptospira licerasiae serovar Varillal (VAR010). See under “strains and culture condition and LPS extraction” page 2 right column to page 3 first column.
The instant specification disclose that the profile in Figures 5-7 of the instant specification represents a GCMS composition analysis of oligosaccharides from L130 and Var-10 Leptospira.
Since the LPS of Patra are also isolated L130 and Var-10, said LPS will also have the same profile i.e. GCMS composition analysis as the L130 and Var-10 LPS of the figure 5-7.
Claim 7 and 8 are product by process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113 (I).
Patra does not disclose that the LPS further comprises a covalently linked carrier, wherein the carrier comprises CRM197 or exotoxin A.
Dalemans et al disclose that lipopolysaccharides are T-independent antigens (see page 2 lines 15-23 and page 30 claims 1 and 2) and can be conjugated to a carrier to provide T-helper epitopes (see page 4 lines 4-5).
Jessouroun et al disclose that bacterial polysaccharides are T-independent antigens and can be converted to T-dependent antigens by covalent attachment of the polysaccharide to protein molecules. Jessouroun et al disclose bacterial toxins that are immunologically effective carriers that have been rendered safe by chemical or genetic 
It would have been prima facie obvious to a person of ordinary skill in the art to have conjugated the LPS of Patra et al to a carrier such as CRM197  or  exotoxin A, thus rendering the instant claims prima facie obvious. The motivation to do so is that Dalemans et al teach that lipopolysaccharides are T-independent antigens) and can be conjugated to a carrier to provide T-helper epitopes and Jessouroun et al disclose that bacterial polysaccharides are T-independent antigens and can be converted to T-dependent antigens by covalent attachment of the polysaccharide to protein molecules and that carriers such as  CRM197 and exotoxin A from Pseudomonas aeruginosa have been rendered safe by chemical or genetic means for administration to a subject and  that these carriers are immunologically effective.

Response to Applicants Argument
Applicants state that Patra, Dalemans and Jessouroun are discussed above and individually or in combination do not provide for a composition comprising a carrier covalently linked to a lipopolysaccharide containing product prepared by the method of claim 1, as recited in claim 7.
Applicant’s arguments with respect Patra, Dalemans and Jessouroun has been considered above and has not been found persuasive and therefore the instant rejection is maintained.


The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Wang X., Zhang C., Shi F., Hu X. (2010) Purification and Characterization of Lipopolysaccharides. In: Wang X., Quinn P. (eds) Endotoxins: Structure, Function and Recognition. Subcellular Biochemistry, vol 53. Springer, Dordrecht. https://doi.org/10.1007/978-90-481-9078-2_2 (“Wang” et al) in view of AMBION. 
Wang et al disclose a method to isolate lipopolysaccharide, comprising
Providing a mixture of an isolated culture of bacteria having lipopolysaccharide;
Heating the mixture to 37oC;
Treating the heated mixture with RNase A and DNase I and heating at 60oC
Combining the nuclease treated mixture with water-phenol (i.e. phenol-water);
Isolating an aqueous layer from the water-phenol which contains LPS;
Dialyze the aqueous layer;
Subjecting the dialyzed aqueous layer to centrifugation to provide a gel-like pellet which is the LPS;
Isolating and resuspending the pellet
See page 29 under section 2.2.1.1 under phenol-water extraction to page 30 first paragraph.
	Claim 2: Wang et al disclose removal of lipid A from the lipopolysaccharide using treatment with acid. See page 33 under section 2.2.3.1.
Wang et al disclose that as the extracted LPS is always contaminated with proteins, especially lipoprotein, additional hydrolysis by proteinase (a protease) can be integrated into the phenol-water extraction protocol and proteinase degradation prior to the phenol extraction.
Wang et al disclose treating LPS mixture with proteinase K prior to DNase and RNase treatment. See page 30 2nd and 3rd paragraph.

Wang et al does not disclose step (a) providing a mixture of an isolated culture of bacteria having lipopolysaccharide subjected to one or more freeze thaw cycles, (step b) sonicating the mixture and step d treating the nuclease treated mixture with one or more protease.

 disclose that proteinase K is used to terminate reactions such as nuclease treatments, to degrade the enzyme and ensure its inactivity and Proteinase K treatment of samples with high protein concentrations facilitates subsequent phenol extractions. AMBION et al disclose that for samples particularly high in nuclease, more proteinase K should be added.
Souzu teach that freeze-thawing of E. coli cells caused a release of cell membrane components such as protein, phospholipids and lipopolysaccharides. See whole of Souzu, particularly the abstract.

It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Wang et al by subjecting  the isolated culture of bacteria having lipopolysaccharides to one or more freeze thaw cycles (step a) and also  treated the heated mixture with the DNase and RNase and then treating the DNase and RNase mixture with proteinase K prior to water-phenol treatment (step c, d, e), thus resulting in the instant invention with a reasonable expectation of success.
The motivation to subject  the isolated culture of bacteria having lipopolysaccharides to one or more freeze thaw cycles is that Souzu teach that freeze-thawing of E. coli cells caused a release of cell membrane components such as protein, phospholipids and lipopolysaccharides and the motivation to perform proteinase K treatment after nuclease treatment is that AMBION disclose that proteinase K is used to terminate reactions such as nuclease treatments, to degrade the enzyme and ensure its inactivity and thus facility a subsequent phenol extraction.
Response to Applicants Arguments
Applicants state that Wang is discussed above and that the addition of “proteinase K solution product leaflet” and Souzu et al disclosing a method wherein E. coli is subject to different rates of freeze-thaw cycles and the resulting fractions analyzed, does not supply what is missing in Wang et al., and that individually or the combination of Wang et al and the “proteinase K solution product leaflet” and Souzu et al does not provide for the method of claim 1 or the product of claim 7.




The rejection of claim 6 and 7 (newly applied to amended claim 7) and claims 10-11 under 35 U.S.C. 103 as being unpatentable over Wang X., Zhang C., Shi F., Hu X. (2010) Purification and Characterization of Lipopolysaccharides. In: Wang X., Quinn P. (eds) Endotoxins: Structure, Function and Recognition. Subcellular Biochemistry, vol 53. Springer, Dordrecht. https://doi.org/10.1007/978-90-481-9078-2_2 (“Wang” et al) and AMBION. Proteinase K Solution product leaflet 11/2/12 (hereinafter “AMBION”) and Souzu, Hiroshi. Biochimica et Biophysica Acta. 1980 Dec 2; 602 (1):13-26 as applied to claims 1 and 2 above, further in view of Dalemans et al. WO 99/33488 7/8/99 and  Jessouroun et al. US 9,173,931 11/3/15 is maintained.

The combination of Wang and AMBION  and Souzu does not disclose that the  LPS further comprises a covalently linked carrier, wherein the carrier comprises CRM197 or exotoxin A and does not disclose treating the resuspended pellet with galactose oxidase and/or sodium periodate.
Dalemans et al disclose that lipopolysaccharides are T-independent antigens (see page 2 lines 15-23 and page 30 claims 1 and 2) and can be conjugated to a carrier to provide T-helper epitopes (see page 4 lines 4-5).
Jessouroun et al disclose that bacterial polysaccharides are T-independent antigens and can be converted to T-dependent antigens by covalent attachment of the 
Jessouroun et al disclose after completion of pre-processing steps, the polysaccharide is subjected to an activation step which is a chemical treatment to provide chemical groups capable of reacting to the carrier protein. Jessouroun et al disclose functionalizing the polysaccharide to activate the polysaccharide with hydrazide groups – such as reductive animation with sodium periodate to yield aldehyde groups, which are then reacted with adipic hydrazide.  See column 10 lines 56-67 to column 11 lines 1-15.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have covalently conjugated the LPS of the combination of Wang and AMBION and Souzu to a carrier such as CRM197 or exotoxin A, thus rendering the instant claims prima facie obvious. The motivation to do so is that Dalemans et al teach that lipopolysaccharides are T-independent antigens) and can be conjugated to a carrier to provide T-helper epitopes and Jessouroun et al disclose that bacterial polysaccharides are T-independent antigens and can be converted to T-dependent antigens by covalent attachment of the polysaccharide to protein molecules and that carriers such as  CRM197 and exotoxin A from Pseudomonas aeruginosa have been rendered safe by chemical or genetic means for administration to a subject and  that these carriers are immunologically effective.
With regards to claim 6, Jessouroun teach that after completion of pre-processing steps, the polysaccharide is subjected to an activation step which is a chemical treatment to provide chemical groups capable of reacting to the carrier protein and that functionalizing the polysaccharide to activate the polysaccharide with hydrazide groups – such as reductive animation with sodium periodate to yield aldehyde groups, which are then reacted with adipic hydrazide.
Response to Applicants Argument

Applicant’s argument has been addressed above and for those reasons and for the reasons set forth in the instant rejection, the instant claims are not patentable and the rejection is maintained.


The rejection of claim 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Wang X., Zhang C., Shi F., Hu X. (2010) Purification and Characterization of Lipopolysaccharides. In: Wang X., Quinn P. (Eds) Endotoxins: Structure, Function and Recognition. Subcellular Biochemistry, vol 53. Springer, Dordrecht. https://doi.org/10.1007/978-90-481-9078-2_2 (“Wang” et al) and AMBION. Proteinase K Solution product leaflet 11/2/12 (hereinafter “AMBION”) and Souzu, Hiroshi. Biochimica ET Biophysica Acta. 1980. Dec 2; 603(1):13-26 as applied to claims 1 and  2  above, further in view of Patra et al. BMC Microbiology (2015) 15:244, 11 pages is maintained.
The combination of Wang and AMBION and Souzu does not disclose that bacteria is a spirochete such as leptospira or that the LPS has the profile in figures 5-7.
Patra et al disclose preparation of LPS from Leptospira lipopolysaccharide  using phenol-water extraction wherein the method involves treating a lipopolysaccharide containing product with DNAse and RNase followed by proteinase K digestion (see abstract and page 4 column 2 under “Electrophoretic mobility of LPS extracted from AQ and PH phases”.
Patra et al disclose that lipopolysaccharide containing product are from Leptospira interrogans serovar Copenhageni strain Fiocruz L1-130 and Leptospira licerasiae serovar Varillal (VAR010). See under “strains and culture condition and LPS extraction” page 2 right column to page 3 first column.
The profile in Figures 5-7 of the instant specification represents a GCMS composition analysis of oligosaccharides from L130 and Var10 Leptospira.

It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the instant invention that the water-phenol method of isolating LPS of the combination of Wang and AMBION and Souzu can also be used to isolate LPS from Leptospira, thus resulting in the instant invention with a reasonable expectation of success. The reason is because Patra et al disclose that LPS from Leptospira can be performed using the water-phenol method which involves treatment of LPS containing samples with nucleases followed by proteinase K digestion to stop the nuclease reaction and also facilitate a subsequent phenol extraction.
Response to Applicants Argument
Applicant’s state that claims 3-5 depend on claim 1, and claim 8 depends on claim 7, which are patentable as discussed above.
Applicant’s argument has been considered but is not found persuasive. Applicants arguments with respect to each of Wang, AMBION, Souzu  and Patra have been considered and said arguments are not found persuasive as addressed above. The combination of Wang and AMBION and Souzu and Patra renders the instant claims unpatentable for the reasons set forth above in the rejection. 

The rejection of claim 27 and 28 under 35 U.S.C. 103 as being unpatentable over
Wang X., Zhang C., Shi F., Hu X. (2010) Purification and Characterization of Lipopolysaccharides. In: Wang X., Quinn P. (eds) Endotoxins: Structure, Function and Recognition. Subcellular Biochemistry, vol 53. Springer, Dordrecht. https://doi.org/10.1007/978-90-481-9078-2_2 (“Wang” et al) in view of Souzu, Hiroshi. Biochimica ET Biophysica Acta. 1980 Dec 2; 603(1):13-26 and  Patra et al. BMC Microbiology (2015) 15:244, 11 pages  and Midwinter et al. J. Med. Microbiol 33(1990), 199-204 and Jessouroun et al. US 9,173,931 11/3/15 is maintained.


Providing a mixture of an isolated culture of bacteria having lipopolysaccharide;
Heating the mixture to 37oC;
Treating the heated mixture with RNase A and DNase I and heating at 60oC
Combining the nuclease treated mixture with water-phenol (i.e. phenol-water);
Isolating an aqueous layer from the water-phenol which contains LPS;
Dialyze the aqueous layer;
Subjecting the dialyzed aqueous layer to centrifugation so at to provide a gel-like pellet which is the LPS;
Isolating and resuspending the pellet
See page 29 under section 2.2.1.1 under phenol-water extraction to page 30 first paragraph.
	
Wang et al disclose that as the extracted LPS is always contaminated with proteins, especially lipoprotein, additional hydrolysis by proteinase (a protease) can be integrated into the phenol-water extraction protocol and proteinase degradation prior to the phenol extraction.
Wang et al does not disclose that the LPS is high molecular weight leptospiral LPS, Wang et al does not disclose step (i) providing a mixture of an isolated culture of bacteria having lipopolysaccharide subjected to one or more freeze thaw cycles, step iv treating the nuclease treated mixture with one or more protease and does not disclose conjugating the resuspended Leptospira and a carrier.
Souzu teach that freeze-thawing of E. coli cells caused a release of cell membrane components such as protein, phospholipids and lipopolysaccharides. See whole abstract.
Patra et al disclose preparation of high molecular weight LPS from Leptospira lipopolysaccharide using phenol-water extraction wherein the method involves treating a lipopolysaccharide containing product with DNAse and RNase followed by proteinase K digestion and Patra et al disclose that the (see abstract and page 2 column 2 under strains 
Patra et al disclose that lipopolysaccharide containing product are from Leptospira interrogans serovar Copenhageni strain Fiocruz L1-130 and Leptospira licerasiae serovar Varillal (VAR010). See under “strains and culture condition and LPS extraction” page 2 right column to page 3 first column.
The profile in Figures 5-7 of the instant specification represents a GCMS composition analysis of oligosaccharides from L130 and Var10 Leptospira.
Since the LPS of Patra are also isolated L130 and Var10, said LPS will also have the same profile i.e. GCMS composition analysis as the L130 and Var10 LPS of the figure 5-7.

Midwinter et al disclose that immunization with leptospiral LPS protected hamsters from lethal challenge with virulent organisms of the same serovar and that this suggests that LPS antigens could be used as immunizing agents against leptospirosis. Midwinter et al disclose that LPS of leptospires appear to be T-cell independent antigens with elicit mainly IgM responses and. Midwinter et al disclose that the covalent binding of carbohydrate antigens to antigenic proteins confers T-cell dependent properties on several polysaccharide antigens offering an attractive method for increasing the immunogenicity of such antigens and for stimulating a longer-lived IgG response. See page 199 under introduction.
Jessouroun et al disclose bacterial toxins that are immunologically effective carriers that have been rendered safe by chemical or genetic means for administration to a subject and examples include inactivated bacterial toxins such as CRM197 and exotoxin A from Pseudomonas aeruginosa. See column 11 lines 30-53.

It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that the water-phenol method of isolating LPS of Wang et al can be used to isolate LPS from Leptospira with proteinase K digestion of the nuclease 

Response to Applicants Arguments
Applicants argue that Wang et al, Souzu et al, Patra et al, Midwinter et al and Jessouroun are discussed above and that individually or in combination do not provide for the methods of claims 27-28.
Applicant’s argument with respect to each reference has been carefully considered and addressed above and not found persuasive. The instant combination of Wang and Souzu and Patra and Midwinter and Jessouroun renders the instant claims prima facie obvious and therefore the rejection is maintained.

New Claim Rejection Based on Amendment

Claims 1, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang X., Zhang C., Shi F., Hu X. (2010) Purification and Characterization of Lipopolysaccharides. In: Wang X., Quinn P. (eds) Endotoxins: Structure, Function and Recognition. Subcellular Biochemistry, vol 53. Springer, Dordrecht. .

Wang et al disclose a method to isolate lipopolysaccharide, comprising
Providing a mixture of an isolated culture of bacteria having lipopolysaccharide;
Heating the mixture to 37oC;
Treating the heated mixture with RNase A and DNase I and heating at 60oC
Combining the nuclease treated mixture with water-phenol (i.e. phenol-water);
Isolating an aqueous layer from the water-phenol which contains LPS;
Dialyze the aqueous layer;
Subjecting the dialyzed aqueous layer to centrifugation so at to provide a gel-like pellet which is the LPS;
Isolating and resuspending the pellet
See page 29 under section 2.2.1.1 under phenol-water extraction to page 30 first paragraph.

Wang et al disclose that as the extracted LPS is always contaminated with proteins, especially lipoprotein, additional hydrolysis by proteinase (a protease) can be integrated into the phenol-water extraction protocol and proteinase degradation prior to the phenol extraction.
Wang et al does not disclose that the LPS is high molecular weight leptospiral LPS, Wang et al does not disclose step (i) providing a mixture of an isolated culture of bacteria having lipopolysaccharide subjected to one or more freeze thaw cycles, step iv treating the nuclease treated mixture with one or more protease and does not disclose conjugating the resuspended Leptospira and a carrier.
Souzu teach that freeze-thawing of E. coli cells caused a release of cell membrane components such as protein, phospholipids and lipopolysaccharides. See whole abstract.

Patra et al disclose that lipopolysaccharide containing product are from Leptospira interrogans serovar Copenhageni strain Fiocruz L1-130 and Leptospira licerasiae serovar Varillal (VAR010). See under “strains and culture condition and LPS extraction” page 2 right column to page 3 first column.
The instant specification disclose that the profile in Figures 5-7 of the instant specification represents a GCMS composition analysis of oligosaccharides from L130 and Var10 Leptospira.
Since the LPS of Patra are also isolated L130 and Var10, said LPS will also have the same profile i.e. GCMS composition analysis as the L130 and Var10 LPS of the figure 5-7.

Midwinter et al disclose that immunization with leptospiral LPS protected hamsters from lethal challenge with virulent organisms of the same serovar and that this suggests that LPS antigens could be used as immunizing agents against leptospirosis. Midwinter et al disclose that LPS of leptospires appear to be T-cell independent antigens with elicit mainly IgM responses and. Midwinter et al disclose that the covalent binding of carbohydrate antigens to antigenic proteins confers T-cell dependent properties on several polysaccharide antigens offering an attractive method for increasing the immunogenicity of such antigens and for stimulating a longer-lived IgG response. See page 199 under introduction.
Jessouroun et al disclose bacterial toxins that are immunologically effective carriers that have been rendered safe by chemical or genetic means for administration to a 

It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that the water-phenol method of isolating LPS of Wang et al can be used to isolate LPS from Leptospira with proteinase K digestion of the nuclease treated mixture and with one or more freeze-thawing cycles of the isolated culture of Leptospira bacteria and conjugating the resuspended leptospiral LPS to a carrier, thus resulting in the instant invention with a reasonable expectation of success. The reason is because Souzu et al disclose that freeze-thawing helps to release a release of cell membrane components such as protein, phospholipids and lipopolysaccharides and Patra et al disclose that LPS from Leptospira can be performed using the water-phenol method which involves treatment of LPS containing samples with nucleases followed by proteinase K digestion and Midwinter and Jessouroun disclose covalently conjugating a T-independent LPS to a carrier confers T-cell dependent properties and Jessouroun et al teach that CRM197  or  exotoxin A from Pseudomonas aeruginosa, thus rendering the instant claims prima facie obvious. The motivation to do so is that these carriers have been rendered safe by chemical or genetic means for administration to a subject and that these carriers are immunologically effective.


Status of Claims
Claims 1-8, 10-12, 14-18 and 27-28 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.